OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/25/2015                                                COA No. 01-13-00984-CR
JONES, CHARLES HENRY Tr. Ct. No. 1163962                                 PD-0174-15
The Appellant’s Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             1ST COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *